FILED IN                                                                            PD-1505-14
COURT OF CRIMINAL APPEALS                                                   COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
        May 26, 2015                                                      Transmitted 5/22/2015 10:40:54 AM
                                                                             Accepted 5/26/2015 8:29:18 AM
   ABELACOSTA,CLERK                                                                          ABEL ACOSTA
                                     Case No. PD-1505-14                                             CLERK



                         In the Court of Criminal Appeals of Texas


                             David Schlittler v. The State of Texas


                                    On Discretionary Review
                                 of Appeal No. 12-13-00269-CR
                            in the Twelfth Court of Appeals of Texas
                                            at Tyler


              Motion for Leave to File an Appellant's Post-Argument Brief


          For the following reasons, David Schlittler (Appellant) requests leave to fil{

   an Appellant's Post-Argument Brief

           1. Upon a party's motion, this Court may permit the filing of additional

   briefs. Rule 70.4, Rules of Appellate Procedure.

           2. On May 20, 2015, this Court heard oral arguments presented by both

   parties in this case. During the course of those arguments members of the Court

   propounded several questions upon the parties' attorneys in which Schlittler

    believes the answers require some clarification.

           3. Schlittler does not intend to re-hash the arguments adequately set forth in

    the briefs previously filed .with the Court. Instead, Schlittler intends to focus

    primarily on (1) the extent of the fundamental right implicated here, (2) the applied
as opposed to facial challenge to the statute, and (3) the class as defined by Art.

62.001 (5), Code of Criminal Procedure. Schlittler believes that he can clarify these

matters within 10 pages of text.

      4. Schlittler can complete his legal research and draft and file a post-

argument brief by the end of next week, if not before.

      5. Schlittler's request is not made for purposes of delay but for a thorough

and proper presentation of his arguments.

      6. For the foregoing reasons, Schlittler prays that this Court grant him leave

to file an Appellant's Post-Argument Brief no later than May 29, 2015.

                                        Respectfully submitted,

                                        State Counsel for Offenders
                                        Attorney for Appellant

                                        /s/ Kenneth Nash
                                        Texas Bar No. 14811030
                                        P. 0. Box 4005
                                        Huntsville, TX 77342
                                        Telephone no. 936-437-5291
                                        Facsimile no. 936-437~5279
                                        E-mail address: Ken.Nash@tdcj.texas.gov

                             Certificate of Conference

      In compliance with Rule 10.1(5), Rules of Appellate Procedure 10.1(5), I

certify that I conferred with the State's attorney, Melinda Fletcher, on May 22,

2015, who does not oppose this motion.

                                        /s/ Kenneth Nash


                                            2
•




                                 Certificate of Compliance

            In compliance with Rule 9.4(i)(3), Rules of Appellate Procedure, I certify

    that this computer-generated document complies with the typeface requirements of

    Rule 9 .4( e) and is comprised of 219 words (excluding the items exempted in Rule

    9 .4(i)(l) ).

                                            /s/ Kenneth Nash

                                    Certificate of Service

            In compliance with Rule 9.5(e), Rules of Appellate Procedure, I certify that

    a copy of the foregoing Motion for Leave to File an Appellant's Post-Argument

    Brief was served upon the State's attorney and upon the State Prosecuting Attorney

    noted below by one or more of the following: certified mail (return receipt

    requested), facsimile transfer, or electronic mail (e-mail), on May 22, 2015.

    Melinda Fletcher
    Special Prosecution Unit
    P. 0. Box 1744
    Amarillo, TX 79105
    Facsimile no. 866-923-9253
    E-mail address: mfletcher@sputexas.org

    Lisa C. McMinn
    State Prosecuting Attorney
    P. 0. Box 13046
    Austin, TX 78711
    Facsimile no. 512-463-5724
    E-mail address: information@spa.texa.gov

                                          ' /s/ Kenneth Nash


                                               3